Citation Nr: 0204426	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  96-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
bronchial asthma/reactive airway disease.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.  He also had four years and eight days of prior 
active military service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO), which reduced a 30 
percent disability evaluation for the service-connected 
bronchial asthma/reactive airway disease to 10 percent 
disabling.  The claims folder was subsequently transferred to 
the San Juan, Puerto Rico, RO.

In February 1998, the Board remanded the case for additional 
development.  Following the issuance of a supplemental 
statement of the case in October 2001, the case was returned 
to the Board.


REMAND

The veteran was scheduled for a requested hearing at the RO 
on June 25, 2001.  A June 1, 2001 letter from his 
representative informed the RO that the veteran could not 
appear on that date, and requested that the hearing be 
rescheduled.  No such action was taken.  In the interest of 
due process, a regional office hearing should be rescheduled, 
and the veteran and his representative should be informed of 
the date of the hearing.

As noted in the previous remand, the veteran expressed 
disagreement with the reduction that the RO implemented in 
its rating decision of February 1995.  He believes that the 
reduction was not warranted.  The Board pointed out in the 
previous remand that the appealed issue has not been 
developed as a restoration issue but, instead, as an 
increased rating issue.  Unfortunately, this was not 
corrected in the supplemental statement of the case issued in 
October 2001.  The United States Court of Appeals for 
Veterans Claims has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the veteran still must be informed of all the 
appropriate regulations considered by the RO.  This should 
include a determination as to whether the old (pre-October 7, 
1996) or new regulations are most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Finally, the Board notes that there has been a significant 
change in the law since the previous remand.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. § 5000 
et seq. (West Supp. 2001).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were promulgated 
on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
hearing before a hearing officer at the 
RO.  The veteran and his representative 
should be informed of the date of the 
hearing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)), and the implementing 
regulations, are fully complied with and 
satisfied.  

3  Following the above, the RO should 
review and re-adjudicate the claim, with 
consideration of the August 1999 VA 
examination report, as a restoration 
issue and under the diagnostic criteria 
deemed most favorable to the veteran (the 
old or the new version of Diagnostic Code 
6602).

If, after the re-adjudication of the above issue, the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) and allowed sufficient time to respond.  
The SSOC should address all the VA laws and regulations that 
are pertinent to the appealed claim, including the new 
regulations pertaining to the evaluation of service-connected 
disabilities of the respiratory system.  Thereafter, the 
claims folder should be returned to the Board in accordance 
with usual appellate procedures.

The purpose of this REMAND is to further develop the record 
and to afford the veteran due process of law.  No action is 
required of him or his representative until the veteran 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




